Citation Nr: 9917697	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  98-20 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material has been submitted to reopen the 
veteran's claim of entitlement to service connection for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active service from December 1950 to August 
1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, which denied the veteran 
service connection for left ear hearing loss.


FINDINGS OF FACT

1.  An unappealed RO rating decision rendered in May 1990 
denied service connection for left ear hearing loss. 

2. The evidence associated with the record since the May 1990 
rating decision constitutes new and material evidence because 
it bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  There is competent medical evidence of a nexus or link 
between the veteran's current left ear hearing loss and 
service.

4.  The veteran engaged in combat with the enemy.

5.  There is no clear and convincing evidence to rebut a 
grant of service connection for left ear hearing loss.



CONCLUSIONS OF LAW

1.  An RO rating decision in May 1990, which denied 
entitlement to service connection for left ear hearing loss, 
is final.  38 U.S.C.A. § 7105 (West 1991). 

2.  New and material evidence since the May 1990 rating 
decision having been submitted, the veteran's claim of 
service connection for left ear hearing loss is reopened.  
38 C.F.R. § 3.156(a) (1998).

3.  The veteran's claim of entitlement to service connection 
for left ear hearing loss is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

4.  The veteran's left ear hearing loss was incurred during 
service.  38 U.S.C.A. §§ 1110, 1154(b) (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that in May 1990, the RO rendered a rating 
decision denying the veteran's claim of entitlement to 
service connection for left ear hearing loss, while 
acknowledging that the veteran suffered from left ear hearing 
loss as defined by VA regulations.  38 C.F.R. § 3.385 (1998).  
Although the RO received a notice of disagreement (NOD) in 
February 1991 and issued a statement of the case (SOC) in 
March 1991 with respect to the May 1990 rating decision, the 
veteran did not perfect his appeal by filing a substantive 
appeal.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202 (1998).  Therefore, the RO's May 1990 rating decision 
is a final decision.  38 U.S.C.A. § 7105.

Except as provided for in 38 U.S.C.A. § 5108 (West 1991), 
when a claim is disallowed by an agency of original 
jurisdiction, the claim may not thereafter be reopened and 
allowed, and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.

The Board observes that pursuant to the subsequent January 
1998 rating decision, the RO effectively reopened the 
veteran's claim of entitlement to service connection for left 
ear hearing loss without discussing whether new and material 
evidence had been submitted and whether the claim is well 
grounded, under the legal requirements of 38 C.F.R. 
§ 3.156(a), Elkins v. West, No. 97-1534 (U.S. Vet. App. 
February 17, 1999), Winters v. West, No. 97-2180 (U.S. Vet. 
App. February 17, 1999) (en banc), and Hodge v. West, No. 98-
7017 (Fed. Cir. Sept. 16, 1998).  Pursuant to the above cited 
legal authorities, when a veteran seeks to reopen a final 
decision based on new and material evidence, a three-step 
analysis must be applied. The first step is to determine 
whether new and material evidence has been received under 38 
C.F.R. § 3.156(a).  Secondly, if new and material evidence has 
been presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well 
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim is 
found to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

Although the RO did not go through any new and material 
analysis, pursuant to VAOPGCPREC 05-92 (1992), the Board has 
been afforded the authority to determine, on a de novo basis, 
whether a claim has been properly reopened.  The Board 
concludes that new and material evidence had been submitted 
since the May 1990 rating decision, primarily in the form of 
two letters from a private physician, Gerald M. English, 
M.D., F.A.C.S., dated in March 1997 and February 1998, 
respectively, as such evidence bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant of evidence previously 
submitted, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

This evidence directly links the veteran's current left ear 
hearing loss disability to service, as explained by the Dr. 
English's opinion that "[t]he [veteran] sustained 
considerable acoustic trauma while serving in the United 
States Army in 1951," and that his left ear difficulties 
"were secondary to injuries that he sustained while serving 
in the United States Army in Korea."

Thus, the Board also finds that such evidence makes the 
veteran's claim well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, the veteran has presented a 
claim that is plausible.  The Board is also satisfied that 
all relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist the veteran mandated by 38 U.S.C.A. § 5107(a).

Turning now to the merits of the claim of service connection 
for left ear hearing loss, the Board notes that the veteran's 
service personnel records show that he was awarded combat 
citations, including the Purple Heart Medal and the Combat 
Infantryman Badge.

38 U.S.C.A. § 1154(b) provides, in pertinent part, that, in 
any case where a veteran is engaged in combat during active 
service, lay or other evidence of service incurrence of a 
combat related injury will be considered sufficient proof of 
service connection if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence 
during service, and, to that end, VA shall resolve every 
reasonable doubt in favor of the veteran.

Furthermore, under the framework laid down in Arms v. West, 
12 Vet. App. 188 (1999), evidence sufficient to well-ground a 
claim as to a combat-incurred injury requires the award of 
service connection unless service connection is rebutted by 
clear and convincing evidence to the contrary.  The Board 
finds that there is no clear and convincing evidence to rebut 
the evidence supporting the veteran's claim that he sustained 
acoustic trauma during combat in service.  Therefore, service 
connection for left ear hearing loss is warranted. 

The Board notes that although the veteran requested a hearing 
before the traveling section of the Board in his November 
1998 appeal, such a hearing was not conducted.  However, 
since the effect of this decision is to grant the veteran 
service connection for the benefit sought, he is not 
prejudiced by the absence of the travel Board hearing he 
requested.  

ORDER

Entitlement to service connection for left ear hearing loss 
is granted, subject to the laws and regulations governing 
monetary awards. 



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

